Citation Nr: 0517310	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the overpayment of disability compensation benefits, 
in the amount of $1,732.00, was properly created and assessed 
against the veteran.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from July 
1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 decision of  the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) that retroactively reduced the veteran's 
disability compensation benefits from May 1, 1995, through 
December 31, 2001, due to a change in dependency status.  The 
overpayment was later reduced, to cover only the period from 
June 1, 1997, to December 31, 2001, thereby creating an 
overpayment in the amount of $1,732.00.  The veteran has 
perfected an appeal of the validity of that overpayment, 
including the validity of the amount of the debt.

When this matter was last before the Board in July 2004, it 
was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in December 2004.  The case was returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran married his former wife "Y" in July 1989.

3.  Pursuant to a VA compensation award in August 1994, in 
September 1994, the veteran was notified that his award 
included additional benefits for his spouse, and advised of 
the necessity for promptly reporting any changes in 
dependency.  

4.  The VA first became aware of the change in the status of 
the veteran's dependent spouse in December 2001, when he 
reported that "V" was his wife.  In April 2002, he reported 
his May 1997 divorce from "Y", and subsequent marriage to 
"V" in August 1998.

5.  There is no credible evidence of record to show that the 
veteran notified VA of the change in dependent status as a 
result of divorce and remarriage prior to December 2001.

6.  From June 1, 1997, through December 31, 2001, the veteran 
was paid $1,732.00 in additional disability compensation 
benefits for a dependent spouse, to which he was not 
entitled.  


CONCLUSION OF LAW

The RO's decision to adjust the veteran's disability 
compensation award effective June 1, 1997, through December 
31, 2001, was proper.  The overpayment of disability 
compensation benefits for that time period was properly 
calculated in the amount of $1,732.00.  38 U.S.C.A. §§ 5107, 
5111(a), 5112(b)(2) (West 2002); 38 C.F.R. §§ 3.401(b)(1), 
3.500(b), 3.501(d)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  Barger v. Principi, 16 Vet. App. 132 
(2002).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining whether the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his challenge to the validity of the overpayment 
indebtedness.  In short, the Board concludes from that review 
that the requirements for the fair development of the 
challenge have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The veteran 
was provided several opportunities, including most recently 
in July 2004, to provide current evidence in support of his 
claim that the overpayment was improperly created and 
calculated.  Further development and further expending of 
VA's resources is not warranted.  

Further, the Board notes that the veteran has not requested a 
waiver of the overpayment in question, nor can such a request 
be construed from the record.  Moreover, in correspondence 
from the veteran dated in May 2002, he specifically stated 
that he has never requested a waiver.  

It has been maintained by the veteran that the RO improperly 
adjusted his disability compensation benefits from June 1, 
1997, through December 31, 2001, due to a change in his 
dependency status.  The veteran was awarded VA disability 
compensation benefits effective from September 23, 1993, in 
an award action of August 1994.  At the time he was married 
to "Y" and was asked to provide a marriage certificate for 
his marriage to "Y."  In August 1994, the veteran did 
provide the requested document to the RO.  In September 1994, 
the veteran was notified that his award included additional 
benefits for his dependent spouse, and advised of the 
necessity for promptly reporting any changes in his 
dependency status to VA.  The veteran was further advised 
that the "failure to quickly tell VA of a dependency change 
will result in an overpayment which must be repaid."  

The VA first became aware of the change in the status of the 
veteran's dependent spouse in December 2001, when he reported 
that "V" was his wife.  In correspondence from the veteran 
received in April 2002, he reported his May 1997 divorce from 
"Y", and subsequent marriage to "V" in August 1998.  In 
conjunction with that correspondence the veteran submitted 
his Divorce Judgment certifying his divorce from "Y," and 
his Marriage Certificate certifying his marriage to "V." 

By correspondence dated in January 2002, the RO informed the 
veteran of its proposal to retroactively reduce his payments 
based on the information provided by him reflecting the 
change in his marital status.  By correspondence dated in 
April 2002, July 2002, and August 2002, the RO informed the 
veteran of the retroactive reduction of his payments based on 
the information provided by him reflecting the change in his 
marital status.  The RO's actions resulted in the creation of 
an overpayment of disability compensation benefits in the 
calculated amount of $1,732.00, covering the period of 
overpayment from June 1, 1997 to December 31, 2001.

The veteran has argued that the overpayment was improperly 
created against him.  Specifically, he alleges that he 
provided formal notice of his marriage to "V" in September 
of 1998, and she should have been added as his dependent 
spouse effective from that time frame.  He states that the 
overpayment was miscalculated because it should have only 
covered the 15 month time period between his divorce from 
"Y" in May 1997 and his notice of remarriage to "V" in 
September 1998, and not the 43 months between June 1997 and 
December 2001.  He alleges that VA has made many mistakes in 
the past that he has pointed out on several occasions.  He 
argues that VA had either misplaced the notice that he sent 
in September 1998, or committed some other serious 
dereliction of duty.  He states that he should not be 
penalized because of VA's mistakes.  

Under relevant law and VA regulations, the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the month in which the divorce or 
annulment occurred.  38 U.S.C.A. § 5112(b)(2);  38 C.F.R. 
§ 3.501(d)(2).  An award of additional compensation payable 
to a veteran on account of marriage will be the date of the 
veteran's marriage, if evidence is received within one year 
of the date of the event.  Otherwise, the effective date for 
additional compensation based on marriage will be the date 
that notice of the marriage was received if the evidence is 
received within one year of the VA request.  38 C.F.R. § 
3.401(b)(1).  Payment of monetary benefits based on an 
increased compensation award may not be made to an individual 
for any period before the first day of the calendar month 
following the month in which the increased award became 
effective.  38 U.S.C.A. § 5111(a).

The Board has conducted a thorough review of the record in 
this case, in light of the veteran's contentions.  However, 
the Board does not agree with his assertion that the RO 
improperly reduced his VA compensation award after it was 
learned that he was no longer married to "Y."  As noted 
above, the law and VA regulations are quite specific in this 
regard.  The veteran's divorce from "Y" became final on May 
1, 1997;  therefore the RO correctly discontinued his 
allowance for a dependent spouse effective June 1, 1997.  38 
U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.500(b), 3.501(d)(2).  
He failed to provide VA with notice of his divorce from "Y" 
and subsequent marriage to "V" until December 20, 2001.  
Consequently, the RO correctly reinstated his benefits for a 
dependent spouse effective January 1, 2002, the first of the 
month following the date of receipt of information confirming 
his divorce from "Y" and marriage to "V."  38 U.S.C.A. 
§ 5111(a);  38 C.F.R. § 3.401(b)(1).  

Although the veteran maintains that he notified the VA in 
1998 of his divorce from "Y", the Board does not find any 
credible objective evidence of record which corroborates his 
assertions.  Pursuant to the Board's July 2004 remand, the 
veteran was provided with another opportunity to provide 
evidence that would corroborate his recollections that he had 
provided such notice.  The veteran did not respond to that 
request.  Notwithstanding, in April 2004, the veteran's 
vocational rehabilitation file and claims folder were 
reviewed by the RO for the purpose of determining whether 
such correspondence had been sent.  No such notice was found.  
The Board has conducted a similar review.  Again, no earlier 
notice has been found than that provided by the veteran in 
December 2001.

The Board acknowledges the veteran's allegations that the RO 
has made many mistakes in the past, and its failure to find 
his September 1998 notice of divorce was simply one of those 
mistakes.  As noted above, the claims file does not contain a 
copy of the notice letter that was allegedly sent by the 
veteran in September 1998.  Rather, the initial notice of the 
veteran's divorce and remarriage was not received by the RO 
until December 2001.  Nevertheless, in such a situation the 
Board must recognize the principles of administrative 
regularity.  Those principles dictate a presumption that 
government officials have properly discharged their official 
duties.  Saylock v. Derwinski, 3 Vet. App. 394 (1992).  The 
law presumes the regularity of the administrative process in 
the absence of clear evidence to the contrary.  The 
statements of the veteran that the RO misplaced the 
communication, standing alone, is not the type of clear 
evidence to the contrary which is sufficient to rebut the 
presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  

Finally, the Board recognizes the need to address the 
veteran's challenge to the amount of the indebtedness; in 
other words, how the overpayment was calculated.  
Specifically, he argues that the overpayment was 
miscalculated because it should have only covered the 15 
month time period between his divorce from "Y" in May 1997 
and his notice of remarriage to "V" in September 1998, and 
not the 43 months between June 1997 and December 2001.  

In response, it is noted that pursuant to the Board's July 
2004 remand, in August 2004 the RO provided to the veteran an 
accounting detailing exactly how the veteran's overpayment 
was calculated.  Essentially, that correspondence shows in 
detail that the allowance for the veteran's dependent spouse 
was discontinued effective June 1, 1997, the first day of the 
month following his divorce from "Y", and reinstated 
effective January 1, 2002, the first of the month following 
the date of receipt of information confirming his divorce 
from "Y" and marriage to "V."  The corresponding 
calculations for that time frame were shown to amount to the 
$1,732.00 overpayment that has been charged against the 
veteran.  The veteran has provided no response to the August 
2004 letter, and no plausible basis to challenge the 
calculations therein.  By the same token, the Board finds no 
basis for finding them to be incorrect on their face.  

In view of the circumstances discussed herein, the Board 
concludes that the preponderance of the evidence supports the 
conclusion that the RO properly adjusted the veteran's 
disability compensation for the period in issue.  As such, 
the preponderance of the evidence is against the veteran's 
challenge to the validity of the overpayment, including how 
it was created and calculated.  The veteran's claim must be 
denied on that basis.  


ORDER

The overpayment of disability compensation benefits, in the 
amount of $1,732.00, was properly created and assessed 
against the veteran, and the veteran's claim is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


